Case 18-55697-lrc   Doc 336    Filed 02/03/21 Entered 02/03/21 09:56:24           Desc Main
                               Document     Page 1 of 3




  IT IS ORDERED as set forth below:




  Date: February 3, 2021
                                                        _____________________________________
                                                                   Lisa Ritchey Craig
                                                              U.S. Bankruptcy Court Judge


 _______________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                       :      CASE NUMBER
                                        :
CASSANDRA JOHNSON LANDRY,               :      18-55697-LRC
                                        :
                                        :
                                        :      IN PROCEEDINGS UNDER
                                        :      CHAPTER 7 OF THE
      DEBTOR.                           :      BANKRUPTCY CODE

                                        ORDER

      Before the Court is Debtor’s Objection to Claim of Natchez Trace Homeowners

Association, Inc. (Doc. 173) (the “Claim Objection”).

      On April 3, 2018, Debtor filed a voluntary petition under Chapter 13 of the

Bankruptcy Code. On September 13, 2018, Debtor voluntarily converted her bankruptcy

case to a case under Chapter 7. See Doc. 72. S. Gregory Hays (the “Trustee”) was

appointed as trustee. The Trustee filed a notice of assets and requested the setting of a
Case 18-55697-lrc     Doc 336    Filed 02/03/21 Entered 02/03/21 09:56:24         Desc Main
                                 Document     Page 2 of 3




claims bar date.

       On June 13, 2018, Natchez Trace Homeowners Association, Inc. (“Natchez”) filed

a proof of claim asserting a secured claim in the amount of $2049.87 (the “Claim”) arising

from homeowner’s association dues (Claim Number 19). Debtor opposes payment of the

Claim because she asserts that the amount owed is only $550. Natchez has not responded

to the Objection.

       Nonetheless, the Court cannot sustain the Claim Objection because it is moot and

because Debtor lacks standing to object to the Claim. The Trustee’s final report indicates

that he does not intend to pay the Claim. See Doc. 332.

       Further, Chapter 7 debtors lack standing to object to a claim unless the case is a

surplus case that will result in a distribution under § 726(a)(6), or the underlying debt is

nondischargeable. In re Malsch, 417 B.R. 458, 461 (Bankr. N.D. Ohio 2009); see also In

re Cannon, 2017 WL 3491825, at *1 (Bankr. N.D. Fla. June 5, 2017); In re Coleman, 131

B.R. 59, 61 (Bankr. N.D. Tex. 1991) (finding Chapter 7 debtors lacked standing to object

to a claim because they had “not shown that there will be a surplus”). Here, a review of

the claims registry and the Trustee’s final report suggests that there will be no distribution

under § 726(a)(6), and Debtor has not established otherwise. See Doc. 332. Additionally,

the debt at issue does not appear to be nondischargeable. Natchez has not filed a complaint

for a determination that the Claim is for a nondischargeable debt, and the deadline for

                                              2
Case 18-55697-lrc    Doc 336     Filed 02/03/21 Entered 02/03/21 09:56:24       Desc Main
                                 Document     Page 3 of 3




objecting to the dischargeability of a particular debt has long since passed.

       For these reasons, the Court finds that the Claim Objection must be, and hereby is,

DENIED.



                                 END OF DOCUMENT

Distribution List

Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017

Natchez Trace Homeowners Association, Inc.
G. Lanier Coulter
1770 Indian Trail Road
Suite 440
Norcross, GA 30093




                                             3
